         Case 1:20-cv-01127-JMF Document 74 Filed 06/29/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street
                                                     New York, New York 10007


                                                     June 29, 2020

By ECF

The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     New York v. Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF) (S.D.N.Y.)
               Lewis-McCoy, et al. v. Chad Wolf, et al., No. 20 Civ. 1142 (JMF) (S.D.N.Y.)

Dear Judge Furman:

        This Office represents the defendants in the above-captioned actions. We write
respectfully pursuant to Southern District of New York Electronic Case Filing Rule (“ECF Rule”)
21.7(b) to request that the Court place Docket Entry 66-1 in New York v. Chad F. Wolf, et al., No.
20 Civ. 1127 (JMF), and Docket Entry 72-1 in Lewis-McCoy v. Chad Wolf, et al., 20 Civ. 1142
(JMF), under seal. Those records contain inadvertently produced privileged materials.

         On June 27, 2020, counsel for the State of New York informed defendants that several
portions of Docket Entries 66-1 and 72-1 are marked as privileged, but not redacted. Pursuant to
ECF Rule 21.7(a), this Office has contacted the ECF Help Desk to request that those docket entries
be temporarily sealed. We have also provided Plaintiffs in both matters with properly redacted
versions of those records and requested that they delete any versions of the records they may have
saved. Should the Court grant our request and seal Docket Entries 66-1 and 72-1, we will promptly
file a corrected version of these records in accordance with ECF Rule 21.7(c).

       We thank the Court for its attention to this matter.
Case 1:20-cv-01127-JMF Document 74 Filed 06/29/20 Page 2 of 2
                                                                                             Page 2


                                                   Respectfully,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney for the
                                                   Southern District of New York

                                             By:       /s/ Zachary Bannon
                                                   ZACHARY BANNON
                                                   ELIZABETH KIM
                                                   CHRISTOPHER CONNOLLY
                                                   Assistant United States Attorneys
                                                   86 Chambers St. 3rd Floor
                                                   New York, New York 10007
                                                   Tel.: 212-637-2728, 2745, 2761
                                                   Fax: 212-637-2717
                                                   E-mail: Zachary.Bannon@usdoj.gov
                                                            Elizabeth.Kim@usdoj.gov
                                                            Christopher.Connolly@usdoj.gov



Application GRANTED. The Clerk of Court is directed to place Docket Entry 66-1 in New York v.
Chad F. Wolf, et al., No. 20 Civ. 1127 (JMF), and Docket Entry 72-1 in Lewis-McCoy v. Chad Wolf, et
al., 20 Civ. 1142 (JMF), under seal - with viewing privileges restricted to the Court only. Plaintiffs
shall delete any copies of the relevant unredacted materials. Defendants shall promptly file redacted
versions on ECF.

The Clerk of Court is directed to terminate Docket Entry 73 in 20 Civ. 1127 (JMF), and Docket Entry
79 in 20 Civ. 1142 (JMF).

                                            SO ORDERED.




                                            June 29, 2020
